Wyly, J.
The motion to dismiss this appeal because tlie plaintiff, the appellant, a married woman, is not authorized by her husband or the court to prosecute it, is not well taken.
Her husband having- made himself a party to the suit hclow for the express purpose of authorizing his wife, authorized all orders obtained in that court in her behalf, among them was the order of appeal obtained on motion.
We think authority to prosecute a suit means authority to prosecute-it to completion and in all courts necessary to its completion.
The plaintiff enjoins tho execution of tho judgment which she confessed in favor of the defendants, B. Silbernagel & Co., in December, 1863, and seeks to annul said judgment upon the grounds stated in her petition.
The defendant, B. Silbernagel, excepted, on the ground that the other members of the firm of B. Silbernagel & Co. (now in liquidation) and Go-owners of the judgment sought to he annulled, have not been cited and their names have not even been mentioned in the petition of the plaintiff.
On this ex-cepitiou the suit was dismissed, and tho plaintiff appeals. We think the court did not err. If the plaintiff desired to annul tlie judgment, she should have caused- all the co-owners thereof to be *570made parties to licr suit. Because the names of the members of the firm of B. Silbernagel & Co. wore not set out in the judgment she •confessed, which was not necessary in that case, is no reason why she •should bo permitted to set it aside, and thereby destitute the owners of their property without notice.
The exception setting out the names of the co-owners of the judgment, the members of the firm of B. Silbernagel (in liquidation), was filed on the seventeenth day of December, I860; it was not tried and disposed of till the suit was dismissed thereon, October 21, 1870.
The plaintiff had for nearly one year notice that the co-owners of the judgment were not made parties to her action to annul it, and she ■■seems to have made no effort to bring the parties into court. Such .negligence in practice will not be sanctioned by the court.
Judgment affirmed.